[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: PLAINTIFF'S MOTION FOR ARTICULATION (#113)1
The plaintiff's motion requests the undersigned:
    ". . . to articulate in writing the factual and legal basis for his decisions . . ."
The undersigned opinion as filed spells out the factual and legal basis for the decision rendered. The undersigned declines to rewrite the opinion.
In addition, the plaintiff's motion requests written articulation of two additional items.
As to #1 there is no "second look" provided for. The life insurance order is complete as found in the opinion.
As to #2 the undersigned declines to comment on any possible future events.
HARRIGAN, JUDGE CT Page 3091